DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE filed on 10/21/2021.  Claims 1-16 are pending.  Claims 1 and 10 are independent.  Claims 2, 5, 9, 12, and 13 are withdrawn.  Claims 14-16 have been newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide property antecedent basis for the limitation “at least two discrete, adjacent, spaced apart resilient members” or resilient members are discrete and spaced apart.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the at least two substantially parallel resilient members" in each of line 2 and lines-7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the resilient layer comprises from one to six discrete, laterally adjacent, spaced apart, substantially parallel resilient members.”  While it is clear that multiple resilient members can be laterally adjacent, spaced apart, and substantially parallel, but it is unclear how one resilient member can be laterally adjacent, spaced apart, and substantially parallel.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10, 11, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holmes et al. (US Pub. No.: 2008/0097517).
Regarding claims 10, 11, and 16, Holmes discloses a nasal dilator (210, Fig. 13) comprising a laminate of vertically stacked material layers (122i, 40i, 44i, and 48i, Fig. 13), including: a base layer (44i, Fig. 13) comprising a base member having a first peripheral shape (Fig. 13); a resilient layer (two 40i, Fig. 13) comprising at least one resilient member (Para. [0054]) having a second peripheral shape (Fig. 13); a cover layer (122i, Fig. 13) comprising a cover member having a third peripheral shape (Fig. 13); and wherein each of the peripheral shapes are different from each other, such that the cover member has a greatest surface area, the base member has a lesser surface area than the cover member, and the at least one resilient member has a lesser surface area than the base member (Fig. 13); wherein the resilient layer comprises from one to six discrete, laterally adjacent, spaced apart, substantially parallel resilient members (Fig. 13); wherein the cover member includes a plurality of adhesive tab extensions (plurality of 154i, Fig. 13) positioned on opposed corners thereof and the adhesive tab extensions extend beyond the base layer (Fig. 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ierulli (US Pub. No.: 2008/0184995) in view of Holmes et al. (US Pub. No.: 2008/0097517).
Regarding claims 1, 6, 8, 14, and 15, Ierulli discloses a nasal dilator (10, Fig. 16) comprising: an engagement element comprising at least one of a base member (16, 

    PNG
    media_image1.png
    397
    548
    media_image1.png
    Greyscale

Holmes teaches, in the same field of endeavor (nasal dilator), a function element of a nasal dilator (210, Fig. 13) comprising or two discrete, adjacent, and spaced apart resilient members (two 40i, Fig. 13, adhesive layer 40i is discontinuous); wherein two discrete, adjacent, and spaced apart resilient members or discontinued resilient members which enable reducing peel forces (Para. [0054]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify joined resilient members of Ierulli to be discrete, adjacent, and spaced apart resilient members as taught Holmes in order to obtain the advantage of enabling reducing peel forces and thus reducing the risk of detaching the base layer from resilient member or skin (Holmes, Paras. [0054] and [0045]).  
	Regarding claim 4, Ierulli discloses that the engagement element comprises a base member (16, Fig. 16) having a first peripheral shape and a cover member (18c, 
	Holmes teaches a base member (44i, Fig. 13) has a first peripheral shape (Fig. 13) and a cover member (122i, Fig. 13) has a second peripheral shape (Fig. 13); and a functional element (combination of 40i, Fig. 13) comprising the two resilient members (two 40i, Fig. 13) forms a third peripheral shape (Fig. 13); and wherein each of the first, second, and third peripheral shapes are different from each other, such that the cover member has a greatest surface area, the base member has a lesser surface area than the cover member, and a total surface area of all of the at least two substantially 3parallel resilient members is less than the lesser surface area of the base member (Fig. 13).
	At the time of the invention, it would have been obvious to modify the first peripheral shape of the base member of Ierulli to be different than or larger than third peripheral shape of the functional element, such that such that a total surface area of all of the at least two substantially 3parallel resilient members is less than or equal to the 
Regarding claim 7, Ierulli discloses at least one resilient member has a first length, a first width, and a first thickness (Fig. 16) and that the separate components or lateral end portions may be of equal or disparate size and/or shape (Para. 0072]) but does not disclose that at least one other resilient member has a thickness exceeding the first thickness, a width at least equal to the first width, and a length at least equal to the first length.  However, without significant performance improvement, even Ierulli does not explicitly disclose exactly as recited in claim 7, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure Ierulli’s device in view of Holmes as recited in the claim as modification of a size, shape of an element in Ierulli’s device in view of Holmes would have been within level of one of ordinary skill in the art.  See MPEP 2144.04 IV
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ierulli (US Pub. No.: 2008/0184995) in view of Holmes et al. (US Pub. No.: 2008/0097517) as applied to claim 1 above, and further in view of Matthias et al. (US Pub. No.: 2011/0000483).
Regarding claim 3, Ierulli in view of Holmes discloses all the limitations of claim 1 as taught above and further discloses that at least a different one of the at least two substantially parallel resilient members includes lateral end portions that diverge obliquely away from the longitudinal centerline of the nasal dilator and toward a different nearest long edge of the nasal dilator (Fig. 16 and see Figure above). However, Neither Ierulli nor Holmes discloses that the dilator further comprising: a third resilient member 
Matthias teaches, in the same field of endeavor (nasal dilator), a nasal dilator comprising: a third resilient member (middle resilient band, Fig. 6 and see Figure below and Para. [0040]) extending from end to end in a straight line, said third resilient member positioned between the at least two substantially parallel resilient members (see Figure below) and parallel to the longitudinal centerline.

    PNG
    media_image2.png
    541
    578
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-8, 10, 11, and 14-16 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JING RUI OU/Primary Examiner, Art Unit 3771